Motion Granted; Appeal Dismissed and Memorandum
Opinion filed July 28, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00609-CV
____________
 
RONALD GORDON AKA R. MOSES GORDON, Appellant
 
V.
 
HARRIS COUNTY, ALDINE ISD, AND LINEBARGER, GOGGAN,
BLAIR & SAMPSON, L.L.P., Appellees
 

 
On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2009-38859
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 27, 2011.  On July 25, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Jamison, and
McCally.